
	
		I
		111th CONGRESS
		1st Session
		H. R. 3520
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Mr. Smith of Nebraska
			 (for himself, Mr. Rohrabacher, and
			 Mr. Lance) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  capital gains on sales and exchanges of residences purchased in a foreclosure
		  sale.
	
	
		1.Exclusion of capital gain on
			 sales and exchanges of homes purchased in a foreclosure sale
			(a)In
			 generalPart I of subchapter
			 P of chapter 1 of the Internal Revenue Code of 1986 (relating to treatment of
			 capital gains) is amended by adding at the end the following new
			 section:
				
					1203.Gain on sales
				and exchanges of homes purchased in a foreclosure sale
						(a)In
				generalGross income shall
				not include qualified gain.
						(b)Qualified
				gainFor purposes of
				subsection (a), the term qualified gain means any gain from the
				sale or exchange of any qualified residential property which is acquired after
				the date of the enactment of this section, as the result of having bid on such
				property at foreclosure, or by operation of an agreement or process of law,
				after there was a default (or a default was imminent) on indebtedness which
				such property secured.
						(c)Qualified
				residential propertyFor purposes of this section, the term
				qualified residential property means a residential property
				which—
							(1)is a capital
				asset,
							(2)is located in the
				United States, and
							(3)consists of from 1
				to 4 dwelling units.
							(d)Basis
				reductionThe basis of any
				qualified residential property shall be reduced by the amount of any exclusion
				determined under this section with respect to such property.
						(e)TerminationSubsection
				(a) shall not to sales and exchanges after the end of the 18-month period
				beginning on the date of the enactment of this
				section.
						.
			(b)BasisSection
			 1016(a) of such Code is amended by striking and at the end of
			 paragraph (36), by striking the period at the end of paragraph (37) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
				
					(38)to the extent provided in section
				1203(d).
					.
			(c)Conforming
			 amendmentThe table of
			 sections for part I of subchapter P of chapter 1 of such Code is amended by
			 adding at the end the following new item:
				
					
						Sec. 1203. Gain on sales and exchanges of homes purchased in a
				foreclosure
				sale.
					
					.
			(d)Effective
			 dateThe amendments made by
			 this section shall apply with respect to property purchased on or after the
			 date of the enactment of this Act.
			
